DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/112021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/11/2021. In particular, original Claim 1 has been amended to recited limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “any one of A ring and B ring”. Applicants are advised to amend this phrase to recite “any one of A ring or B ring”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0060796) in view of Kwong et al (US 2008/0261076, hereafter Kwong ;076).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising the following compound in the light emitting layer, i.e.an organic electroluminescent material ([0006], [0139], and [0080] – 1-17):

    PNG
    media_image1.png
    281
    401
    media_image1.png
    Greyscale
,
where Y1 is N-(L1)n1-Ar11 and Y2 is N-(L2)n2-Ar12 ([0081]). The integers n1 and n2 are [0-3] ([0036]). L1 and L2 are given as (Page 16 – Formula (3-28):

    PNG
    media_image2.png
    184
    203
    media_image2.png
    Greyscale
,
where * and *’ may be a binding site with a neighboring atom ([0098]); and Z is H. The groups Ar11 and Ar12 are given by Formula (H7) ([0078]):

    PNG
    media_image3.png
    93
    121
    media_image3.png
    Greyscale
.
From the above, the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image4.png
    264
    290
    media_image4.png
    Greyscale
,
where ring A is an unsubstituted benzene, ring B is an unsubstituted naphthalene ring. The recited group L1 is a single bond and Ar1 is phenyl ring. The groups X1 and X2 are N; the group X3 is CR6, where R6 is an unsubstituted phenyl ring; L2 is a single bond; the integer c is four (4) and Ar3 is H.
While the reference discloses that the light emitting layer comprises a metal complex, the reference does not disclose the metal complex given by formula 1 as recited in the present claims.
	Kwong ‘076 discloses a light emitting device comprising a light emitting layer comprising the following phosphorescent compound as a dopant (Abstract, [0043] and Page 7 – Compound 22):

    PNG
    media_image5.png
    297
    446
    media_image5.png
    Greyscale
,
corresponding to recited Formula (1), where the recited group R1 is H and the recited integer a is one (1). The recited group R2 is methyl and b is four (4). In the compound of the reference “acac” is acetylacetonate ([0027]), i.e.

    PNG
    media_image6.png
    389
    757
    media_image6.png
    Greyscale
,
where R3 and R5 are methyl and R4 is H. The reference discloses that such phosphorescent compound result in devices with high efficiencies, stabilities, and processabilities (Abstract).
Given that both Kim et al and Kwong ‘076 are drawn to organic light emitting device comprising host compounds and metal complexes in the light emitting layer, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Kwong ‘076, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer disclosed by Kim et al and thereby obtain an organic electroluminescent material comprising recited Formulas (1) and (2) with a reasonable expectation of success.



Regarding claim 5, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. From the discussion above, Kwong ‘076 discloses compound (D-5) of the claims, i.e.

    PNG
    media_image7.png
    126
    234
    media_image7.png
    Greyscale
.

Regarding claim 6, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. From the discussion above, Kim et al discloses compound (H-23) of the claims, i.e.

    PNG
    media_image8.png
    209
    223
    media_image8.png
    Greyscale




Regarding claim 8, the combined disclosures of Kim et al and Kwong ‘076 teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the compound is a host ([0141]), while Kwong ‘076 discloses that the compound is a dopant.

Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0060796) in view of Kwong et al (US 2003/0072964, hereafter Kwong ‘965).

Regarding claim 1, Kim et al discloses an organic light emitting device comprising the following compound in the light emitting layer, i.e.an organic electroluminescent material ([0006], [0139], and [0080] – 1-17):

    PNG
    media_image1.png
    281
    401
    media_image1.png
    Greyscale
,
where Y1 is N-(L1)n1-Ar11 and Y2 is N-(L2)n2-Ar12 ([0081]). The integers n1 and n2 are [0-3] ([0036]). L1 and L2 are given as (Page 16 – Formula (3-28):

    PNG
    media_image2.png
    184
    203
    media_image2.png
    Greyscale
,
where * and *’ may be a binding site with a neighboring atom ([0098]); and Z is H. The groups Ar11 and Ar12 are given by Formula (H7) ([0078]):

    PNG
    media_image3.png
    93
    121
    media_image3.png
    Greyscale
.
From the above, the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image4.png
    264
    290
    media_image4.png
    Greyscale
,
where ring A is an unsubstituted benzene, ring B is an unsubstituted naphthalene ring. The recited group L1 is a single bond and Ar1 is phenyl ring. The groups X1 and X2 are N; the group X3 is CR6, where R6 is an unsubstituted phenyl ring; L2 is a single bond; the integer c is four (4) and Ar3 is H.

	Kwong ‘965 discloses an organic light emitting device comprising the following compound in the light emitting layer (Abstract, [0001], [0085], and [0165] – Formula V):

    PNG
    media_image9.png
    306
    486
    media_image9.png
    Greyscale
,
corresponding to recited Formula (1, where R1 is H, R3 and R5 are methyl, and R4 is H. In the compound of the reference the recited group R2 is H and not methyl as recited in the present claims. However, this compound is but one embodiment and attention is directed to Formula (III) of the reference ([0145]):

    PNG
    media_image10.png
    470
    629
    media_image10.png
    Greyscale
,
where R1-R4 correspond to R2 in recited Formula (1) and are disclosed as being H or the group R11 ([0149]). R11 is disclosed being a C1-20 alkyl and exemplified as methyl or isobutyl ([0150] and [0169]). Accordingly, the reference discloses a compound where R2 is recited Formula (1) is 
Given that both Kim et al and Kwong ‘965 are drawn to organic light emitting device comprising host compounds and metal complexes in the light emitting layer, and given that Kim et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Kwong ‘965, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer disclosed by Kim et al and thereby obtain an organic electroluminescent material comprising recited Formulas (1) and (2) with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. As discussed above, Kwong ‘965 discloses a compound where R1 is H; R2 is methyl and R4 is H; the integers a and b are one (1). In the compound of the reference the recited groups R3 and R5 are methyl and not iso-propyl as recited in the present claims.  However, in Formula (III) the co-ligand (A1-A2) is generally disclosed as ([0018]):

    PNG
    media_image11.png
    148
    106
    media_image11.png
    Greyscale
,
where R11 is disclosed as a C1-20 alkyl and exemplified as isopropyl ([0012] and [0169]). Accordingly, the reference discloses a compound where the recited group R3 and R5 are iso-propyl

Regarding claim 4, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. Given that the claims do not require the substituted species recited in claim 4, Kim et al discloses the compound of the claims

Regarding claim 5, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. From the discussion above, Kwong ‘965 discloses compound (D-1) of the claims, i.e.

    PNG
    media_image12.png
    148
    209
    media_image12.png
    Greyscale
.

Regarding claim 6, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. From the discussion above, Kim et al discloses compound (H-23) of the claims, i.e.

    PNG
    media_image8.png
    209
    223
    media_image8.png
    Greyscale




Regarding claim 8, the combined disclosures of Kim et al and Kwong ‘965 teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the compound is a host ([0141]), while Kwong ‘965 discloses that the compound is a dopant ([0085]).

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejections as set forth in the previous Office Action are withdrawn.

Applicants’ arguments regarding Alleyne et al have been considered, but are moot in light of the new grounds of rejection set forth above.

Applicants argue that Kim et al does not disclose a compound given by Formula (3) in the claims as amended, i.e. there is nothing in the disclosure of Kim et al that show the structure of a benzo-indolocarbazole directed being linked to a substituted or unsubstituted quinazoline as 

    PNG
    media_image1.png
    281
    401
    media_image1.png
    Greyscale
,
where Y1 is N-(L1)n1-Ar11 and Y2 is N-(L2)n2-Ar12 ([0081]). The integers n1 and n2 are [0-3] ([0036]). L1 and L2 are given as (Page 16 – Formula (3-28):

    PNG
    media_image2.png
    184
    203
    media_image2.png
    Greyscale
,
where * and *’ may be a binding site with a neighboring atom ([0098]); and Z is H. The groups Ar11 and Ar12 are given by Formula (H7) ([0078]):

    PNG
    media_image3.png
    93
    121
    media_image3.png
    Greyscale
.
Thus, the reference discloses compound (H-23) of the claims, i.e.

    PNG
    media_image8.png
    209
    223
    media_image8.png
    Greyscale

which is necessarily encompassed by formula (3) of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767